DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on August 30, 2022 has been fully considered. The addition of new claims 16 and 17 is acknowledged. The previous rejections cited below	are maintained for the reasons set forth in “Response to Arguments” section below. The new grounds of rejection for the newly added claims 16 and 17 are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.   Claims 1-5, 7-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2003/0067089) in view of Kitahara et al (US 8,137,812) and Eishi et al (CN105082495, based on machine English translation).

4. The rejection is adequately set forth on pages 3-13 of an Office action mailed on March 10, 2022 and is incorporated here by reference.

5. As to newly added claims 16 and 17, 
Wang et al discloses a method for removing volatile components, including water, residual monomers and low molecular weight oligomers ([0004]), from polymers using a vacuum vented extruder (Abstract, [0004]), and thereby said process appears to be a process for reducing a content of impurities in the polymer as well. The process comprises introducing a polymer powder into the extruder ([0014]), and thereby only said polymer appears to be introduced into said extruder.

6. Claims 1-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2003/0067089) in view of Kitahara et al (US 8,137,812) and Eishi et al (CN105082495, based on machine English translation), in further view of Morgan et al (US 4,626,587).

7. The rejection set forth on pages 13-16 of an Office action mailed on March 10, 2022 and the discussion set forth in paragraph 5 above are incorporated here by reference.

8.  Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2003/0067089) in view of Kitahara et al (US 8,137,812) and Eishi et al (CN105082495, based on machine English translation), in further view of Terada et al (US 2016/0064115).
9. The rejection is adequately set forth on pages 16-17 of an Office action mailed on March 10, 2022 and is incorporated here by reference.

Response to Arguments
10.  Applicant's arguments filed om March 10, 2022 have been fully considered.

11. With respect to Applicant’s arguments regarding the rejections of Claims 1-5, 7-13, 15-17 under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2003/0067089) in view of Kitahara et al (US 8,137,812) and Eishi et al (CN105082495, based on machine English translation), it is noted that:
1) the above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2) Wang et al teaches that the set temperature in the extruder is 100-400ºC, the melt temperature will be somewhat higher than the extruder set temperature, i.e. 200-450ºC ([0052]). The specific temperature in the extruder, including the most upstream zone, will depend on the melting temperature of the specific polymer. 
Though Wang et al does not specify the polyolefin resin used for said treatment being a fluororesin, specifically ethylene-tetrafluoroethylene copolymer, and specific temperatures of different zones in the extruder, Kitahara et al discloses a method for forming a fluoropolymer that is free from oligomers having molecular weight of not higher than 35,000 (col. 2, lines 60-64), or said oligomers are present in amount of not more than 0.7%wt relative to a fluoropolymer, wherein the method comprises extruding said fluoropolymer using an extruder having a vent mechanism equipped with a pressure reducing device (col. 5, lines 40-44), wherein the fluoropolymer is an ethylene-tetrafluoroethylene copolymer (col. 8, lines 62-64). Further, for the specific examples Kitahara et al recites the temperatures of zones:
- for the specific example 7, the temperature at C2 zone is 280ºC (Table 1) and melting point is 254ºC (Table 2), therefore, said temperature at C2 zone  is higher than the melting temperature by 26ºC;
- for example 10, the fluororesin having melting temperature of 290ºC (Table 2), the whole treatment was conducted at a temperature range of 330-360ºC, with temperature at C2 zone of 330ºC (Table 1), therefore, the whole treatment was conducted at a temperature range that is by 40-70ºC higher than the melting point of the fluororesin, and the “most upstream melting zone” temperature at C2 zone is higher than melting point of the fluororesin by 40ºC.   
It is further noted that examples of instant specification show temperatures cited as “first melting zone”, i.e. the “most upstream melting zone” at various locations of the extruder. Thus, for the inventive example 1 that temperature is 290ºC, i.e. at locations C1-C3; for inventive example 2- said temperature is 335ºC, which is at location C4; for inventive example 6- said temperature is 315ºC, i.e. at location C5 (see Table 1 of instant specification). Therefore, the temperature of the “most upstream melting zone” appears to be determined in instant invention along locations C2-C5 of the extruder. 
The temperatures in the zones C2-C5 of the extruder for examples 3-10 of Kitahara et al are higher than the melting temperatures of the corresponding fluororesins by at least 25ºC (see Table 1 of Kitahara et al)

3) It is noted that Kitahara et al and Eishi et al are secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973). Thus, the secondary reference of Eishi et al was applied for the teachings of conditions for melt kneading treatment of the fluororesins, such as a shear rate and temperature, which are taught in the art as appropriate for extrusion melt treating/kneading of fluororesins.

4) Since the process of Wang et al in view of  Kitahara et al and Eishi et al is substantially the same as that claimed in instant invention, i.e. comprises melt treatment of ethylene-TFE copolymer in a twin-screw extruder with vacuum vent under a temperature higher than melting temperature of the polymer, under a high shear rate, to remove volatile impurities including low molecular weight oligomers and solvents, therefore, the such melt-treated ethylene-TFE copolymer would be reasonably expected to have the properties that are either the same as those claimed in instant invention, or having properties in the ranges overlapping with those as claimed in instant invention as well, including a melt mass-flow rate being at least partially higher than the melt mass-flow rate of the polymer, i.e. 
    PNG
    media_image1.png
    28
    143
    media_image1.png
    Greyscale
 especially since Wang et al explicitly teaches that during the step of extruding the molecular weight of the polymer is reduced ([0035]), thereby necessarily leading to, at least partial, increase of melt flow rate.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764